DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05-19-2020, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hollick (U. S. Pub. No. 2011/0206020) in view of Wilkinson (U.S. Pub. No. 2013/0286873). 
Regarding claims 1 and 14, Hollick (US 2011/0206020) teaches an apparatus (SK/EK) for wireless communications (fig. 1, ), comprising: a first interface configured to obtain at least one first frame (fig. 2, frame n) from a first wireless node (SK) that belongs to a distribution network (fig. 1-2, page 1-2, ,par [0007-0011, 0032-0035]) (Distributed scheduling as used in mesh mode allows the node to coordinate its data transmissions in a distributed manner in its two-hop neighborhood, i.e.); 
 a processing system configured to decide, based on information in the at least one first frame (fig. 2, frame n), that the apparatus is allowed to output frames for transmission during one or more time slots assigned to the first wireless node for reception of simplex communications (fig. 1) in the distribution network and to generate at least one second frame (fig. 2, frame n) (fig. 2, page 1-4, par [0007, 0011-0012, 0032-0036, 0054-0055, 0059-0061]) (see the transmitting node SK then performs a broadcast transmission of the data to the receiving nodes in the jointly available time slots TS, and In the following frame the transmitting node sends the confirmation message to the receiving nodes EK.  The data is then transmitted in the jointly available time slots TS of the data subframe contained in the next frame, and assigns transmission availabilities in the scheduling control subframe to exactly one transmitter 
SK.); and 
a second interface configured to output the at least one second frame for transmission (fig. 1-2), during at least one of the one or more time slots (fig. 2), to a second wireless node (EK) that is not a member of the distribution network (fig. 1-2, page 1-3, par [0011, 0014-0015, 0054-0055]) (see assigns transmission availabilities in the scheduling control subframe to exactly one transmitter SK. Time slots TS are always indicated in groups of multiple successive time slots in a transmission frame). 
Hollick teaches the transmitting node (SK) sends the data as a unicast initially to a first 
receiving node and then subsequently to a further receiving node etc (fig. 1, 3, page 1, par [0006-0007]), That is or obvious to the apparatus (SK) for simplex communications.
	However, Wilkinson teaches scheduling communication resources in wireless communication systems and in particular, but not exclusively, to scheduling half duplex (HD), and apply a notion of 
scheduling to avoid uplink-downlink time slot/frame clashes in half duplex (HD) FDD or TDD systems based on a determination of an interference potential between the at least two UEs (wireless communication units) when they are respectively communicating with the eNodeB (base station), and  ensure that only one party transmits at a time, as both parties transmit on the same frequency, sometimes 
referred to as simplex communication (fig. 5, page 1, 4, par [0005, 0044]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify above teaching of Hollick with Wilkinson, in order to apply a notion of scheduling to avoid uplink-downlink time slot clashes in half duplex (HD) systems based on a determination of an interference potential between the at least two UEs (wireless communication units) when they are respectively communicating with the eNodeB (base station) (see suggested by Wilkinson page 4, par 0044]).

Regarding claims 4 and 17, Hollick teaches the information comprises a schedule of time slots assigned to the first wireless node for reception of simplex communications in the distribution network using a receive antenna pattern corresponding to an antenna transmit pattern used for transmission of the at least one second frame/(first frame) (fig. 2, frame n) (fig. 2, page 1-4, par [0007, 0011-0012, 0032-0036, 0054-0055, 0059-0061]);  and the decision is based at least in part on the schedule (page 3-4, par [0054-0058]) (see the transmitting node first sends a broadcast request in an MSH-DSCH message in the scheduling control subframe to the receiving nodes EK). And
Wilkinson also teaches simplex communications in the distribution network using a receive antenna pattern corresponding to an antenna transmit pattern used for transmission of the at least one second frame/(first frame) (505/510) (fig. 5-6, page 4-5, par [0044, 0052-0053, 0058]) (see scheduling to avoid uplink-downlink time slot clashes in half duplex, and synchronization patterns to the antenna, antenna array 402, or plurality of antennae).
Therefore, the combination of Hollick and Wilkinson is teaching the limitation of claim.

Regarding claims 5 and 18, Hollick teaches the schedule indicates start times and lengths of the time slots assigned to the first wireless node for reception of simplex communications in the distribution network (fig. 1-2, page 3, par [0057-0058], and table 0001) (see framing/timing structure, and FIG. 2 has for example 252 time slots TS; it is also possible to dynamically vary the number of slots within the control subframe and within the data subframe.  When sending out the broadcast request message (MSH-DSCH request IE), the transmitting node SK indicates the time slots TS that are available to itself for data transmission within the data subframe, and mini-slots Frame duration: 10 ms). And
Wilkinson also teaches half-duplex system provides for communication in both directions, but 
only one direction at a time (not simultaneously).  Typically, once a party begins receiving a signal, it must wait for the transmitter to stop transmitting, before replying.  An example of a half-duplex system is a two-party system such as a "walkie-talkie" style two-way radio, wherein one user must indicate an end of transmission, and ensure that only one party transmits at a time, as both parties transmit on the same frequency, sometimes referred to as simplex communication (fig. 5, page 1, 5, par [0005, 0058]).
Therefore, the combination of Hollick and Wilkinson is teaching the limitation of claim.

 
Regarding claim 7, Hollick teaches the processing system is further configured to generate one or more third frames including information regarding time slots assigned to the first wireless node for reception of simplex communications in the distribution network during which the apparatus can estimate potential interference caused to the first wireless node by outputting the one or more third frames (slots/frames) for transmission (fig. 2, page 5-6, par [0058, 0062, 0070]) (see determining an interference potential between the at least two wireless communication units when they are respectively communicating with the base station; and scheduling half duplex communication resource to one or more wireless communication units based on the determined interference potential); and
 the second interface is further configured to output the one or more third frames (slots/frames) for transmission to the second wireless node (EK) that is not a member of the distribution network (fig. 1-2, page 1-3, par [0011, 0014-0015, 0054-0055]) (see assigns transmission availabilities in the scheduling control subframe to exactly one transmitter SK. Time slots TS are always indicated in groups of multiple successive time slots in a transmission frame). 

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hollick (U. S. Pub. No. 2011/0206020) in view of Wilkinson (U.S. Pub. No. 2013/0286873), and further in view of Matsuo (U.S. Pub. No. 2018/0269925).
Regarding claims 6 and 19, Hollick teaches provides a network node for broadcast transmission of data in frames having multiple time slots (TS) to multiple receiving nodes (EK) in a network (page 2, par [0032]). But Hollick does not mention the at least one first frame also comprises one or more training fields; the processing system is configured to estimate at least one of a direction or an antenna weight vector (AWV) of reception of the at least one first frame based on the one or more training fields;  and the processing system is also configured to use the estimated direction or AWV to adjust transmit antenna settings for transmission during at least one of the one or more time slots.
However, Matsuo teaches the training fields designed to allow the neighboring wireless nodes to estimate at least one of a direction or an antenna weight vector (AWV) of reception of the at least one frame (fig. 1, 4, 10, 14A, page 3, 16, par [0046, 0179]) (see the phased array antenna, a setting of a phase shifter for each antenna (for each antenna element) may be adjust on the basis of the calculated weight.. and it may estimate an occupation time length of a PHY packet conveying a response frame directed to a PHY packet due to which the EIFS is caused and calculates a sum of SIFS, DIFS and the estimated time to take the EIFS). and
 the processing system is also configured to use the estimated direction (fig. 10-11, page 8, par [0096]) (see the weight for forming the directivity directed to the BLE terminal for each of a plurality of wireless LAN antennas 14 on the basis of the channel information of the wireless LAN channel Ch1 (S206).  The AP 1 performs the later transmission of the power transfer signal to the BLE terminal with the directional beam on the basis of the weight)
 or AWV to adjust transmit antenna settings for transmission during at least one of the one or more time slots (fig. 10-11, page 3, par [0046]) (see the phased array antenna, a setting of a phase shifter for each antenna (for each antenna element) may be adjust on the basis of the calculated weight).
Note: only one need to show:
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify above teaching of Hollick and Wilkinson with Matsuo, in order to antenna element may be adjusted (array adjustment) on the basis of the calculated weight.  Alternatively, the array adjustment may be carried out in performing the power transfer faster and easier (see suggested by Matsuo on page 6, par [0076]).

Allowable Subject Matter
Claims 2-3, 8-13, 15-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding dependent claims  2 and 15, Hollick (US 2011/0206020) teaches an apparatus (SK) for wireless communications (fig. 1-2) comprising: a processing system configured to generate at least one frame (frame n) including information designed to enable one or more neighboring wireless nodes (EK) that are not part of a distribution network to communicate during one or more time slots assigned to the apparatus for communications in the distribution network (fig. 1-2, page 1-3, par [0011, 0014-0015, 0054-0055, (assigns transmission availabilities in the scheduling control subframe to exactly one transmitter 
SK. Time slots TS are always indicated in groups of multiple successive time slots in a transmission frame); and an interface configured to output the at least one frame for transmission during the one or more time slots (fig. 2, page 1-4, par [0011-0012, 0032-0036, 0055, 0059-0061]) (see the transmitting node SK then performs a broadcast transmission of the data to the receiving nodes in the 
jointly available time slots TS, and In the following frame the transmitting node sends the confirmation message to the receiving nodes EK.  The data is then transmitted in the jointly available time 
slots TS of the data subframe contained in the next frame). And
	Wilkinson teaches scheduling communication resources in wireless communication systems and in particular, but not exclusively, to scheduling half duplex (HD), and apply a notion of 
scheduling to avoid uplink-downlink time slot/frame clashes in half duplex (HD) FDD or TDD systems based on a determination of an interference potential between the at least two UEs (wireless communication units) when they are respectively communicating with the eNodeB (base station), and  ensure that only one party transmits at a time, as both parties transmit on the same frequency, sometimes 
referred to as simplex communication (fig. 5, page 1, 4, par [0005, 0044]). And
	Madan teaches the at least one of a Request to Send (RTS) frame or a Clear to Send (CTS) frame (fig. 2-4, 6-7, page 1, par [0007-0008]). 
The above prior art of record, however, fail to disclose or render obvious: the information comprises an interference sensitivity factor (ISF); the processing system is configured to estimate, based at least on the ISF, a potential level of interference at the first wireless node due to communication between the apparatus and the second wireless node; and the decision is based at least in part on the estimation, as specified in the claims 2 and 15. 

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        May 6, 2021